DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,498,491 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 7, 13 and 19 is/are allowable because the Prior Art of record fails to show or render obvious cause the data transmission apparatus to transmit, to a terminal device, indication information indicating a data distribution manner selected from a first data distribution manner and a second data distribution manner; cause the data transmission apparatus to perform data transmission with the terminal device according to the data distribution manner; wherein the data distribution manner indicating a distribution of modulation symbols of a code block (CB) on one or more orthogonal frequency division multiplexing (OFDM) symbols of at least one resource unit, the one or more OFDM symbols are consecutive in time-domain, and wherein a first modulation symbol of the modulation symbols is located on one of the one or more OFDM symbols associated with a first OFDM symbol index, a second modulation symbol of the modulation symbols is located on one of the one or more OFDM symbols associated with a second OFDM symbol index, the first OFDM symbol index is smaller than or equal to the second OFDM symbol index when a first location index associated with the first modulation symbol is smaller than a second location index associated with the second location index; and wherein modulation symbols distributed on a same OFDM symbol of the one or more OFDM symbols are interleaved in frequency-domain according to the first data distribution manner and are not interleaved in the frequency-domain according to the second data distribution manner in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464